DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s submission 05/16/2022 of the English translation for foreign application has been acknowledged. Therefore, the current benefits accords to the foreign application, JP2018-066047, with filing date 03/29/2018.
The objection to applicant's specification made on 03/09/2022 is withdrawn in view of the correction to the specification filed 05/16/2022.
In view of the amendments and arguments filed 05/16/2022, the previous rejection to claim(s) 1-11 under 35 U.S.C. 103 is withdrawn. 
Examiner contacted Applicant’s representative Hongjuan Li (Reg. No. 79,052) to request a replacement sheet for Fig. 2 on 06/14/2022. Applicant provided the replacement sheet with the correction as required as a supplemental amendment on 06/14/2022.  

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein the second radio station performs the second signal detection processing in parallel with the first signal detection processing” (claims 1 and 7) filed 05/16/2022, in conjunction with other limitations (i.e., “performing first signal detection processing on a radio signal received in the receiving” and “performing second signal detection processing on the radio signal received in the receiving with a longer processing delay than a processing delay of the first signal detection processing”) recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Toshiharu et al. (JP 2008/079350 A1) (previously cited), which is directed to Receiving apparatus; and teaches a communication system comprises a transmission apparatus and a reception apparatus. The transmission apparatus performs transmission and retransmission. Initially, the transmission apparatus encodes user data to generate a packet and transmits the packet to the reception apparatus. When the reception apparatus sends a negative acknowledgment as a response to the transmission apparatus, the encoded packet is retransmitted by the transmission apparatus. In order to send the negative acknowledgement, the reception apparatus detects and performs a first error detection correction processing on the received packet. When the reception apparatus cannot correct or decode the received packet, the negative acknowledgement is transmitted so that the transmission apparatus retransmits the encoded packet. The reception apparatus continues or repeats with the error correction processing by performing a second error detection correction processing on the packet. Upon a correct correction of the received packet or when no error is detected during a predetermined time, the reception apparatus transmits an acknowledgement. (Figs. 2, 5, 7, 16, and 22, pg. 2 sections 5, 7, and 10, pg. 6 sections 16-17, pg. 7 section 2, pg. 10 sections 9-13, pg. 12 sections 5, 8-12, and 17, pg. 13 section 16 – pg. 14 section 1);
Suzuki et al. (US 2008/0192705 A1) (previously cited), which is directed to Sending Station, Receiving Station, and Radio Communication Method; and teaches a receiving station comprises a first error detecting block to determine that a received data is correctly restored and outputs and acknowledgement and further outputs the data to a reception data managing block when data has no errors. The receiving station further comprises a second error detecting block to determine that the received data is correctly restored and outputs an acknowledgement and outputs the data to the reception data managing block when the data has no errors. The reception data managing block then outputs the data to the reception data buffer. (Fig. 6, [0086], [0099], [0104]-[0105]); and 
Kim et al. (US 2002/0063982 A1) (previously cited), which is directed to Decision error compensation technique for decision-directed timing recovery loop; and teaches a timing loop circuit that comprises a first feedback loop including a phase error detector receiving information from a delay circuit and detector circuit. The phase error detector provides past phase errors. The timing loop circuit further comprises a second feedback loop including a compensation filter receiving information from another delay circuit and a second phase error detector that receives information from a second delay circuit and a second detector. (Fig. 2, [0020], [0023]); and 
Umeda et al. (US 2011/0078531 A1), which is directed to Radio communication apparatus, radio communication system, and radio communication method in radio communication system; and teaches a reception apparatus includes an error detecting unit 315 and an error detecting unit 325 (CRC decode) that are performed concurrently. The error detecting unit 315 detects error by comparing a reception quality measured with a threshold value. Upon detecting an error, the error detecting unit outputs the detection result to a retransmission request generating unit for generating an acknowledgement or negative acknowledgement signal based on the error detection result. The error detecting unit 325 decodes CRC code of the reception signal and performs error detection based on the CRC code. A switching unit is used to output a detection result output from the error detecting unit 315 or the CRC error detecting unit 325 to the retransmission request generation unit based on the control signal analyzing unit powering on or off either error detection units. (Fig. 11, 13, [0070], [0074]-[0075], [0098]-[0099], [0104], [0107]); and
Sudo et al. (US 6,069,924 A), which is directed to Differential detector with error correcting function; and teaches a differential detector having two error correction circuits and three different symbol differential detection circuits. A first differential detection unit obtains a phase difference between an input signal and a one symbol preceding input signal while a second differential detection circuit obtains a phase difference between the input signal and two symbols preceding input signal. The two symbol differential circuits operates similar to the one symbol differential detection circuit because it delays the input signal by two symbols. (Fig. 1, col. 5 l. 41 – col. 6 l. 36); and 
Arai et al. (JP 2017/038187 A1), which is directed to Radio communication system and radio communication method; and teaches a wireless communication system comprising a base station and a terminal station. The terminal station comprises multiple first signal processing units to read out respective first reception weight vectors and to determine whether or not reception of received data has ended. The terminal station further comprises a second signal processing unit to determine whether or not the signal transferred from the first signal processing unit is a training signal for channel estimation. If it is not a training signal, a signal separation is performed so that a signal detection process can be performed.  (Figs. 16 and 27-28, pg. 16 section 4, pg. 25 section 2 – pg. 26 section 3); and 
Malik et al. (US 2019/0361486 A1), which is directed to Error checking for primary signal transmitted between first and second clock domains; and teaches an apparatus performs an error checking procedure based on first and second checking signals to identify any errors present in either checking signal. If an error is detected, a retransmission request of the data can be triggered in response thereto. The apparatus includes a first portion in a first clock domain to receive signals and a second portion in the second clock domain to output signals. The first portion in the first clock domain comprises a first primary interface to receive a primary signal and a first redundant interface to receive a first checking signal with a delay after the primary signal is received. The first checking signal provides redundancy for the primary signal and is compared with the primary components in the second clock domain. The second clock domain includes a checking circuitry to receive the first checking signal and performs an error checking procedure based on the first and second error checking signals to determine whether there are any errors. (Fig. 3, [0040], [0042], [0044], [0088]-[0092]); and 
Tokita et al. (JP 2008/227666 A), which is directed to Mobile radio device; and teaches a mobile station receives radio data that comprises control information and user data. The mobile station uses a control information decoding unit to perform a control information decoding process before decoding the user data. A control information error detection unit performs error detection process on the decoded control information and a negative acknowledgement is transmitted to request retransmission when an error is detected in the control information. When the control information is normal, a user data decoding unit performs user data decoding process and a negative acknowledgement is transmitted when there is an error in the user data. (Fig. 2, pg. 2 sections 5-8). 

Neither Toshiharu nor Suzuki, Kim, Umeda, Sudo, Arai, Malik, or Tokita, taken alone or in any reasonable combination, teach the claims as amended, “performing first signal detection processing on a radio signal received in the receiving” and “performing second signal detection processing on the radio signal received in the receiving with a longer processing delay than a processing delay of the first signal detection processing” and “wherein the second radio station performs the second signal detection processing in parallel with the first signal detection processing” (claims 1 and 7), in conjunction with other limitations recited in the claims.
	Therefore claims 1-11 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478